Citation Nr: 0640194	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-10 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
testicular contusion.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from July 2001 to May 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) from January 2004 and October 2004 rating decisions, 
in which the RO, inter alia, denied the veteran service 
connection for residuals of testicular contusion and denied 
the veteran entitlement to a TDIU.  The veteran filed notices 
of disagreement (NOD) in August 2004 and November 2004, and 
the RO issued a statement of the case (SOC) in March 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2005.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection, and, possibly, 
the claim for a TDIU, is warranted.

Regarding the veteran's claim for service connection for 
residuals of testicular contusion, the Board notes that, 
while in service, the veteran sought treatment for swollen 
and bruised testicles after being hit in the bilateral 
testicles by a Mark-19.  At that time, he stated that he had 
a burning sensation and a bad cramp in the lower abdomen 
after the injury.  The diagnosis was contusion and rule out 
secondary torsion.  A testicular ultrasound revealed no 
evidence of torsion.  Hence, he was diagnosed with a 
contusion and a small less than six mm epidymal cyst on the 
right.  The veteran returned in May for a follow-up and the 
diagnosis was resolving contusion.

Post-service, a July 2004 VA treatment record shows that the 
veteran was diagnosed with traumatic injury from sequela 
right groin and it was noted that secondary to the initial 
trauma, there might be a neurological condition that might 
cause some of the veteran's urinary frequency.  General 
surgical evaluation of the groin was recommended for 
completeness.  

The Board finds that the July 2004 VA treatment record 
indicates that the veteran may have permanent residuals from 
his testicular contusion in service; however, further 
evaluation is warranted prior to making this determination.  
On these facts, the Board finds that the veteran should 
undergo general surgical evaluation, as recommended.  See 
38 U.S.C.A. § 5103A.  The RO should arrange for such 
examination, by a physician at an appropriate VA medical 
facility.    

The Board also points out that, as any grant of the benefits 
sought with respect to the aforementioned service connection 
claim may affect the veteran's TDIU claim, the claim for a 
TDIU is inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As both claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  

The Board further notes that, if a medical opinion is 
obtained that supports a grant of service connection for a 
testicular disability, the RO should arrange for the veteran 
to under psychiatric examination (given that PTSD is his most 
significant disability, and a psychiatrist is a medical 
doctor that can also comment upon physical disabilities) to 
obtain an obtain an appropriate medical opinion on the TDIU 
claim

The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claim for service connection (as the claim 
will be adjudicated on the basis of the current record), and, 
if an examination is scheduled on the TDIU claim, shall 
result in denial of the TDIU claim (as a claim for a TDIU is 
considered a claim for increase).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file a copy(ies) of the 
notice(s) of the evaluation sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The record reflects 
that the veteran has received treatment from the Bath VA 
Medical Center in New York; however, the claims file only 
includes treatment records from this facility dated up to 
August 2004.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from aforementioned 
facility, following the procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met 
with respect to the claim on appeal, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claims, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
all evidence in the appellant's possession, and ensure that 
its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Bath, 
New York VAMC all pertinent records of 
evaluation and/or treatment, from August 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
residuals of testicular contusion and/or 
the claim for a TDIU, that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above (as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the veteran 
to undergo VA general surgical 
examination of the testicles, by a 
physician (M.D.), at an appropriate 
medical facility.  The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the physician's report 
should reflect consideration of the 
veteran's documented medical history 
and the appellant's assertions.  All 
indicated tests, studies, and 
consultations should be accomplished 
(with all findings made available to 
the requesting physician prior to the 
completion of his or her report), and 
all clinical findings should be set 
forth in detail.

The physician should clearly identify 
all disability(ies) affecting the 
testicles.  With respect to each 
diagnosed disability, the physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to service, to 
include the veteran's in-service 
testicular contusion.

The physician should set forth all 
examinations, along with the complete 
rationale for the conclusions reached, 
in a printed (typewritten) report.

5.  If a medical opinion supporting the 
grant of service connection for a 
testicular condition is obtained, the  RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist (M.D.), 
at an appropriate medical facility.  The 
entire claims file must be made available 
to the psychiatrist and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological 
testing) should be accomplished (with all 
pertinent results made available to the 
requesting psychiatrist prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The psychiatrist should clearly indicate 
whether, without regard to any 
nonservice-connected disabilities or the 
appellant's age, it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the appellant's 
service connected disabilities-PTSD, 
migraine headaches, residuals of a 
cruciate ligament injury of the right 
knee, tinnitus, scar on left cheek, scar 
on left ear; and a testicular condition-
either individually or in concert, render 
him unable to obtain or retain 
substantially gainful employment.

The psychiatrist should set forth all 
examination findings (if any), along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
him by the pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

8.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
claim for service connection for 
residuals of testicular contusion and 
the claim for a TDIU.  If the appellant 
fails, without good, cause to report 
for any psychiatric  examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate, in 
adjudicating the claim for a TDIU.  
Otherwise, the RO should adjudicate 
both claims in light of all pertinent 
evidence and legal authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

